 

Exhibit 10.7

 

SECURITIES PURCHASE AGREEMENT

 

Securities Purchase Agreement (this “Agreement”) between One Horizon Group,
Inc., a Delaware corporation (the “Company”), and the purchaser whose name
appears on the signature page hereof (the “Purchaser”).

 

Preliminary Statement

 

The Company is offering up to nine million five hundred thousand (9,500,000)
shares (the “Shares”) of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”) for a purchase price of Fifteen Cents ($.15) per share (the
“Offering”).

 

The Shares are only being offered to non-“U.S. Persons,” as defined in Rule
902(k) of Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), and to ‘accredited investors,” as defined in Rule 501(a) of
Regulation D promulgated under Section 4(a)(2) of the Securities Act
(“Regulation D”), pursuant to Rule 506 of Regulation D and Section 4(a)(2).

 

The Offering will commence on November 8, 2018, and terminate on the close of
business on November 15, 2018 (the “Offering Period”). The Company may hold one
or more closings at any time during the Offering Period (each a “Closing”) until
the termination or expiration of the Offering Period.

 

Purchaser desires to purchase, and the Company is willing to sell to the
Purchaser, upon the terms and conditions stated in this Agreement, the number of
Shares set forth on the signature page hereof (the “Purchased Shares”), for the
purchase price set forth thereon (the “Purchase Price”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE I.

PURCHASE AND SALE

 

1.1       Purchase of the Shares. Subject to the terms and conditions of this
Agreement, the Purchaser intends to be legally bound and the Company agrees to
issue the Purchased Shares against its receipt of the Purchase Price for the
Purchased Shares.

 

1.2       Deliveries. At each Closing, the Purchaser will deposit the Purchase
Price for the Purchased Shares to an account designated by the Company by wire
transfer of immediately available funds. The Company will deliver to the
Purchaser certificates and/or Direct Registration Statements representing the
Purchased Shares against the Company’s receipt of the Purchase Price.

 

 1

 

 



ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchaser as follows:

 

2.1        Organization; Good Standing; and Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The shares of the Company’s Common Stock are currently traded
on NASDAQ.

 

2.2        Authorization. The Company possesses the legal right and capacity to
execute, deliver and perform this Agreement. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of the Company’s certificate of incorporation or
bylaws. The Company has taken all action required by law, its certificate of
incorporation, its bylaws, or otherwise to authorize the execution and delivery
of this Agreement and the issuance of the Purchased Shares, and the Company has
full power, authority, and legal right and has taken all action required by law,
its certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except to the extent such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, receivership, fraudulent conveyance or
similar laws affecting or relating to the enforcement of creditors’ rights
generally, and by equitable principles (regardless of whether enforcement is
sought in a proceeding in equity or at law).

 

2.3        Issuance of the Purchased Shares. The Purchased Shares, when issued
against payment of the Purchase Price, will be duly authorized, and duly and
validly issued, fully paid and non-assessable, free and clear of all security
interests, liens, encumbrances and other restrictions, other than restrictions
on transfer provided for under the Securities Act and in this Agreement.

 

2.4        SEC Filings; Financial Statements.

 

(a)        There has been available on the SEC EDGAR website, copies of each
report, registration statement and definitive proxy statement filed by Company
with the SEC since at least January 1, 2017 (the “Company SEC Reports”), which
are all the forms, reports and documents filed by Company with the SEC from
January 1, 2017 to the date of this Agreement. As of their respective dates, the
Company SEC Reports (i) were prepared in accordance and complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such Company SEC Reports; and (ii) did not at the time they were filed (and if
amended or superseded by a filing prior to the date of this Agreement then on
the date of such filing and as so amended or superseded) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

 2

 

 



(b)       Each set of financial statements (including, in each case, any related
notes thereto) contained in the Company SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. generally accepted
accounting principles applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, do not contain footnotes as permitted by Form 10-Q
promulgated under the Exchange Act) and each fairly presents in all material
respects the financial position of Company at the respective dates thereof and
the results of its operations and cash flows for the periods indicated.

 

2.5        Information. The information concerning the Company set forth in this
Agreement and the Company SEC Reports is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to the Company as follows:

 

3.1       Incorporation; Authority. Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its or his obligations hereunder. The execution and
delivery of this Agreement and performance by Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of Purchaser. This Agreement, when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it or him in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3.2       Own Account. Purchaser understands that the Purchased Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Purchased Shares as
principal for its own account and not with a view to or for distributing or
reselling the Purchased Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Purchased Shares in violation of the Securities Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other persons to distribute or regarding the
distribution of Purchased Shares in violation of the Securities Act or any
applicable state securities law. Purchaser is acquiring the Purchased Shares
hereunder in the ordinary course of its business.

 

 3

 

 



3.3       Purchaser Status. At the time Purchaser was offered the Shares, it
was, and as of the date hereof it is, either: (i) an “accredited investor” as
defined in Rule 501(a) under the Securities Act or (ii) a non- “U.S. Person” as
defined in Rule 902(k) of Regulation S under the Securities Act and that all
negotiations with respect to the Purchased Shares occurred outside the United
States.

  

3.4       Experience of Purchaser. Purchaser, either alone or together with its
or his representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Shares. Purchaser is able
to bear the economic risk of an investment in the Purchased Shares and, at the
present time, is able to afford a complete loss of such investment.

 

3.5        General Solicitation. Purchaser is not purchasing the Purchased
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

3.6       Access to Information. Purchaser acknowledges that it or he has had
the opportunity to review this Agreement (including all exhibits and schedules
thereto) and the SEC Reports and has been afforded (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the Shares
and the merits and risks of investing in the securities of the Company; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company owns or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. 

  

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1       Transfer Restrictions.

 

(a)       The Purchased Shares only may be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Purchased
Shares other than pursuant to an effective registration statement or Rule 144,
to the Company or to an “affiliate” (as defined in Rule 405 of the Securities
Act) of a Purchaser, the Company may require the transferor thereof to provide
to the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Purchased Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.

  

 4

 

 



(b)       The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Purchased Shares in the following form:

 

If the Purchaser is an “accredited investor”:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

If the Purchaser is a non- “U.S. Person”:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED TO INVESTORS WHO
ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF
1933, AS AMENDED (“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE
UPON REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS PROHIBITED, EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER
THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.
HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”

 

4.2       Use of Proceeds. The Company shall use the net proceeds from the sale
of the Purchased Shares hereunder for working capital purposes.

 

4.3       Registration. The Company hereby agrees to file a registration
statement under the Securities Act for the resale of the Purchased Shares and
any other securities issued upon conversion or exchange or otherwise in respect
thereof, including without limitation pursuant to any stock dividend, stock
split, merger, consolidation or other recapitalization transaction
(collectively, the “Registrable Securities”), in accordance with Appendix A
annexed hereto not more than fifteen (15) days after the date of the first
Closing and not more than fifteen (15) days after the date of any subsequent
Closing(s).

 

 5

 

 



4.4       Indemnification.

 

(a)        The Company agrees to indemnify and hold harmless Purchaser and each
of the other Indemnified Parties (as hereinafter defined) from and against any
and all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with,
Purchaser’s purchase of the Purchased Shares pursuant to the terms of this
Agreement, any breach by the Company of any representation, warranty, covenant
or agreement contained in this Agreement, or the enforcement by Purchaser of its
rights under this Agreement, except to the extent that any such Losses are found
in a final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from the willful misconduct of
the Indemnified Party seeking indemnification hereunder.

 

(b)       These indemnification provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Purchaser, its present and former
affiliated entities, partners, employees, legal counsel, agents, advisors and
controlling persons (within the meaning of the federal securities laws), and the
officers, directors, partners, stockholders, members, managers, employees, legal
counsel, agents, advisors and controlling persons of any of them and any
assigns. These indemnification provisions shall be in addition to any liability
that the Company may otherwise have to any Indemnified Party.

 

(c)        If any action, suit, proceeding or investigation is commenced, as to
which an Indemnified Party proposes to demand indemnification, it shall notify
the Company with reasonable promptness; provided, however, that any failure by
an Indemnified Party to notify the Company shall not relieve the Company from
its obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by them. The Company shall
be liable for any settlement of any claim against any Indemnified Party made
with the written consent of the Company. The Company shall not, without the
prior written consent of Purchaser, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim; and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.

 

 6

 

 



(d)        In order to provide for just and equitable contribution, if a claim
for indemnification pursuant to these indemnification provisions is made but it
is found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) that such indemnification may not be enforced in such case,
even though the express provisions hereof provide for indemnification in such
case, then the Company shall contribute to the Losses to which any Indemnified
Party may be subject: (i) in accordance with the relative benefits received by
the Company and its stockholders, subsidiaries and affiliates, on the one hand,
and the Indemnified Party, on the other hand; and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
that resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the purchase price for the Purchased Shares.

 

(e)        The indemnification provisions shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives and shall remain operative and in full force and effect after
the Closing and for the maximum time period allowable under applicable law.

 

ARTICLE V.
MISCELLANEOUS

 

5.1        Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein or in any other documents. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach. Any party
hereto may, at or before any Closing, waive any conditions to its obligations
that are unfulfilled.

 

5.2       Binding Effect; Benefits. This Agreement shall inure to the benefit of
the parties hereto and shall be binding upon them and their respective their
heirs, executors, administrators, successors, legal representatives and assigns.
Except as otherwise set forth herein, nothing in this Agreement, expressed or
implied, is intended to confer upon any person other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

 

5.3        Assignment; Delegation. No party to this Agreement may assign its
rights or delegate its obligations hereunder without the prior written consent
of all of the other parties.

 

5.4        Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements, statements, representations or promises, oral
and written, among the parties hereto with respect to the subject matter hereof.

 

5.5        Notices. Any notice, demand or other communication which any party
hereto may be required, or may elect, to give to anyone interested hereunder
shall be sufficiently given if (a) deposited, prepaid, with a recognized
international courier service, (b) delivered personally, (c) upon the expiration
of twenty four (24) hours after transmission, if sent by facsimile if a
confirmation of transmission is produced by the sending machine (and a copy of
each facsimile promptly shall be sent as provided in clause (a), in each case to
the parties at their respective addresses set forth below their signatures to
this Agreement (or at such other address for a party as shall be specified by
like notice; provided that the notices of a change of address shall be effective
only upon receipt thereof).

 

 7

 

 



5.6        Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles. EACH PARTY HERETO WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY BREACH OR
ALLEGED BREACH HEREOF.

 

5.7        Severability. If any term or provision of this Agreement shall to any
extent be finally determined by a court of competent jurisdiction to be invalid
or unenforceable, the remainder of this Agreement shall not be affected thereby,
and each term and provision of the agreement shall be valid and enforced to the
fullest extent permitted by law, provided that as so enforced, each of the
parties receives substantially all of the benefits contemplated hereby.

 

5.8       Counterparts. This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.

 

[signature page is on the following page]

 

 8

 

 



IN WITNESS WHEREOF, the undersigned, being duly authorized, have caused this
Agreement to be duly executed as of the 15 day of November, 2018.

 



  ONE HORIZON GROUP, INC.         By: /s/ Martin Ward     Name: Martin Ward    
Title: Chief Financial Officer

  

  BESPOKE GROWTH PARTNERS, INC.
(“Purchaser”)         By: /s/ Mark Peikin     Name: Mark Peikin     Title:
President





 



Number of Purchased Shares: 4,750,000

 

Purchase Price: $712,500 

 

 9

 

 



Appendix A

 

REGISTRATION RIGHTS

 

(a)  As used in this Appendix A the following capitalized terms used without
definition shall have the meanings assigned to them below:

 

  1. “Damages” means any loss, damage, or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company filed pursuant hereto, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law based upon, or arising out of, any of such party’s obligations arising
hereunder.      

  2. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time-to-time, and the rules and regulations promulgated thereunder.      

  3. “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.      

  4. “Registrable Securities” means the Purchased Shares or other securities
issued upon conversion or exchange or otherwise in respect thereof, including
without limitation pursuant to any stock dividend, stock split, merger,
consolidation or other recapitalization transaction.      

  5. “SEC” means the Securities and Exchange Commission.      

  6.

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act,
as in effect from time-to-time.

 

  7. “Securities Act” means the Securities Act of 1933, as amended from
time-to-time, and the rules and regulations promulgated thereunder.      



 10

 

 

  8. “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
the fees and expenses of counsel to the Buyer.

 

(b) Not later than fifteen (15) days after the date of the first Closing or any
subsequent Closing, the Company will file a registration statement under the
Securities Act for the resale of the Registrable Securities by the Purchaser on
Form S-3, or if the Company does not then qualify to use Form S-3, Form S-1 or
such other form as it is then eligible to use for the resale of the Registrable
Securities (the “Registration Statement”) and shall use its reasonable
commercial efforts to have the Registration Statement declared effective by the
SEC and maintain the effectiveness of the Registration Statement until all of
the Registrable Securities have been sold or are eligible for sale pursuant to
Rule 144 without restriction. The Company shall furnish the Purchaser with a
copy of the prospectus included in the Registration Statement at the time it is
declared effective and any amendments or supplements thereto. The Company shall
notify Purchaser of the happening of any event of which the Company has
knowledge as a result of which the prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and promptly prepare a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of the Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading; provided that the Company may postpone for up to ninety (90) days
the delivery of any such supplement or amendment if the Company’s Board of
Directors determines in good faith that disclosure of the new information to be
contained therein would reasonably be expected to have a material adverse effect
on (i) any proposal or plan by the Company or any of its affiliates to engage in
any acquisition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer, reorganization or similar transaction; or
(ii) any pending or threatened litigation to which the Company is, or is
threatened to be made, a party.

 

As a condition to the registration of the Registrable Securities, the Purchaser
shall furnish the Company and its counsel with such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of such Registrable Securities as is reasonably required to file the
Registration Statement and cause the timely registration of the Registrable
Securities.

 

The Company shall pay all expenses (other than Selling Expenses), and stock
transfer taxes applicable to the sale of the Registrable Securities, and the
fees and expenses of counsel to the Purchaser) incurred in connection with the
registration of the Registrable Securities, including all registration, filing
and accounting fees, and fees and disbursements of counsel for the Company.

 

 11

 

 



(c)(1) To the extent permitted by law, the Company will indemnify and hold
harmless the Purchaser, and the partners, members, officers, directors, and
shareholders of the Purchaser, and each Person, if any, who controls the
Purchaser, against any Damages, and the Company will pay to the Purchaser,
controlling Person, or other aforementioned Person any legal fees and other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that such indemnity shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of the Purchaser, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.

 

 (c)(2) To the extent permitted by law, the Purchaser will indemnify and hold
harmless the Company, and each of its directors, each of its officers who has
signed the Registration Statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel for the Company,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of the Purchaser
expressly for use in connection with such registration; and the Purchaser will
pay to the Company and each other aforementioned Person any legal fees and other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that such indemnity shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Purchaser, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by the Purchaser by way of such indemnity exceed the Purchase
Price.

 

  (c)(3) Promptly after receipt by an indemnified party of notice of the
commencement of any action (including any governmental action) for which a party
may be entitled to indemnification hereunder, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party, give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel reasonably mutually satisfactory to the parties; provided, however, that
an indemnified party (together with all other indemnified parties that may be
represented without conflict by one (1) counsel) shall have the right to retain
one (1) separate counsel, with the reasonable fees and expenses to be paid by
the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such action. The failure to give notice to
the indemnifying party within a reasonable time of the commencement of any such
action will not relieve such indemnifying party of any liability to the
indemnified party, except to the extent, and only to the extent, that such
failure actually and materially prejudices the indemnifying party’s ability to
defend such action. The failure to give notice to the indemnifying party will
not relieve it of any liability that it may have to any indemnified party
otherwise than as provided herein.

 



12

 

 

  (c)(4) To provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any party otherwise entitled
to indemnification hereunder makes a claim for indemnification pursuant to this
Appendix A but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Appendix A provides
for indemnification in such case; or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Appendix A, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; and provided further that in no event shall the
aggregate amounts payable by the Purchaser by way of indemnity or contribution
exceed the Purchase Price.

 

(d) The obligations of the Company and the Purchaser under this Appendix A shall
survive the completion of any offering of the Registrable Securities in a
registration under this Appendix A, and otherwise shall survive the termination
of this Agreement for the maximum time period allowable under applicable law.

 

 13

